Appeal by the defendant from a judgment of the County Court, Nassau County (Mackston, J.), rendered March 20, 1987, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (Winick, J.), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
We have reviewed the arguments advanced by the defendant’s original assigned counsel (who was subsequently disbarred), the arguments advanced by the defendant’s second assigned counsel, and the arguments advanced by the defendant himself in his supplemental pro se brief. Contrary to these various arguments, we find that the County Court properly ruled that the defendant’s inculpatory statements were spontaneous (see, People v Gonzales, 75 NY2d 938; see also, People v Huffman, 61 NY2d 795; People v Hawthorne, 145 AD2d 569). We also conclude that the court did not err in refusing to adjourn the sentencing proceedings until after it had decided certain pro se motions which had been made by the defendant.
The remaining issues raised on appeal are equally without merit. Bracken, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.